Case: 15-10556      Document: 00513539543         Page: 1    Date Filed: 06/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                             June 8, 2016
                                      No. 15-10556
                                                                            Lyle W. Cayce
                                                                                 Clerk
C.C., Individually, by and through his next friends, Charles Cripps and
Kristie Cripps,

               Plaintiff - Appellant

v.

HURST-EULESS-BEDFORD INDEPENDENT SCHOOL DISTRICT,

               Defendant - Appellee




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:14-CV-1042


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       C.C. is a student with a disability. The Hurst-Euless-Bedford
Independent School District (“HEBISD”) placed C.C. in a Disciplinary
Alternative Education Program (“DAEP”) after C.C. photographed another




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-10556       Document: 00513539543          Page: 2     Date Filed: 06/08/2016



                                       No. 15-10556
student sitting on the toilet in the restroom at school without that student’s
consent. 1
       C.C. claims that HEBISD violated the Individuals with Disabilities
Education Act and other constitutional and statutory provisions when it failed
to reevaluate his DAEP placement after the Tarrant County Juvenile
Authority declined to prosecute him for the felony of invasive visual recording.
The district court entered judgment in HEBISD’s favor, and C.C. now appeals.
       After carefully reviewing the district court’s order, the parties’
arguments, the relevant case law, and all of the evidence in the record, we
conclude that the district court committed no reversible error. We therefore
affirm the judgment essentially for the reasons given by the district court. 2
       AFFIRMED.




       1  HEBISD determined that C.C.’s acts of illicit photography were not a manifestation
of his disability, and C.C. does not challenge that determination on appeal.
        2 We also affirm the district court’s order denying C.C.’s motion to conduct discovery,

as well as the court’s order denying C.C.’s motion to remand the case to the Texas Education
Agency for a rehearing.
                                              2